DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 19 is cancelled, claim 21 is new. Claims 1-18, 20, and 21 are pending in the application. Applicant’s remarks page 1 paragraph 2 state that claim 2 has been cancelled. The amended claims filed 03/08/2021 recite claim 2 as original, and claim 19 as cancelled.

Response to Arguments
Applicant’s remarks filed 03/08/2021 have been entered.
With respect to new claim 21. Claim 21 recites “the dialyzer of claim 1, wherein the hydrophilic layer is not exposed outside the housing”, while Figures 1 and 2 show the housing 100, melting layer 111, hydrophilic layer 110, groove 108, and fixing layer 120, the drawings do not illustrate the ends of layers; it is unclear if the claimed the hydrophilic layer is not exposed outside the housing is positively supported by the original disclosure. See 112(a) and 112(b) rejections below. 
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 14 recites the limitation of forming the hydrophilic layer on the inner wall of the housing comprises double injection molding to integrally form the hydrophilic layer and the housing. Double 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “the dialyzer of claim 1, wherein the hydrophilic layer is not exposed outside the housing”, while Figures 1 and 2 indicated in applicant’s remarks show the housing 100, melting layer 111, hydrophilic layer 110, groove 108, and fixing layer 120, the drawings do not illustrate the ends of those layers; it is unclear if the claimed the hydrophilic layer is not exposed outside the housing is positively supported by the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what defines the recited “exposed outside the housing.” For the purposes of examination, the claim is interpreted such that the hydrophilic layer is located internally to the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264) in view of Teo (US PG Pub 2015/0136687)
Regarding claim 1, Pope discloses a hollow fiber type filter device and manufacturing method of same (see Pope paragraph 0001), a dialyzer in the primary embodiment (see Pope paragraph 0006), comprising: a housing having a first opening and a second opening opposite to each other (see Figure 1 below, Pope Figure 1, and Pope paragraph 0009), wherein a first portion of the housing is arranged between the first opening and a dialysate inlet, and a second portion of the housing is arranged between the second opening and a dialysate outlet (see Figure 1, Pope Figure 1, where the Potting Compound is interpreted as being in the first and second portions, paragraph 0012); a plurality of hollow fiber membranes disposed in the housing (see Figure 1, and Pope paragraph 0009); and two end caps respectively disposed at two ends of the housing (see Figure 1 below, Pope Figure 1, and Pope paragraph 0014). Pope discloses hydrophilic potting material (see Pope paragraph 0023, and 0028 where the potting material is hydrophilic polyurethane), rings joining the housing and caps made of the same hydrophilic layer disposed on an inner wall of the housing corresponding to the first portion and the second portion outlet wherein the hydrophilic layer and the housing are different materials.
However Pope does not explicitly disclose a separate hydrophilic layer and fixing layer a fixing layer disposed on the hydrophilic layer for fixing the hollow fiber membranes to the inner wall of the housing, wherein the hydrophobic layer is disposed between the housing and the fixing layer. 
Teo teaches a method of producing a porous membrane having a potted end comprising potting the membrane in a first pot to produce a pre-pot and securing the pre-pot in a second pot ([0007]), and a method for forming a filtration module ([0020]), where the pot forming substances can be the same or different, the pot forming substances can comprise resins, and the membranes in some embodiments comprise hollow fiber membranes ([0014-0016, 0043-0044]), the membrane module comprises porous membranes having an end secured in a pre-pot formed of a first potting material (a fixing layer), and at least partially enclosed in a second potting material, the second potting material coupled to a membrane shell ([0040]) and may adhere to and secure the membrane shell to the pre-pot ([0091]), the pot forming substances 20, 22 desirably include substances which adhere well and when multiple pot forming materials are used the materials desirably form strong chemical bonds with each other so that they do not delaminate from one another, pot forming substances may be made up of resins, for example polyurethanes or epoxy, a hydrophilic layer disposed between the housing (shell) and the fixing layer (pre-pot).
It would have been obvious to one of ordinary skill in the art to incorporate the potting method of Teo into the filtering device of Pope in order to provide a second means of sealing damaged or exposed open ends of porous membranes 1, thereby reducing the potential for undesirable 

    PNG
    media_image1.png
    284
    528
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Pope and Teo discloses the dialyzer of claim 1. The combination of Pope and Teo further discloses wherein a groove is disposed in the first portion and the second portion, and the hydrophilic layer is disposed in the groove (supporting groove 44 affords the deposit of second pot forming substance 22 to achieve a desired level of mechanical stability Teo [0089]).
Regarding claim 9, the combination of Pope and Teo discloses the dialyzer of claim 1. The combination of Pope and Bator further discloses wherein a material of the housing comprises polypropylene, polybutylene, polyethylene, or a combination thereof (see Pope paragraph 0020).
Regarding claim 21, the combination of Pope and Teo discloses the dialyzer of claim 1. The combination further teaches the hydrophilic layer is not exposed outside the housing, see 112 rejections above, the taught combination would place the hydrophilic layer (second potting substance) between the housing/shell and the pre-pot, the hydrophilic layer at least partially surrounding the pre-pot ([0091]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264) in view of Teo (US PG Pub 2015/0136687), in further view of Kobayashi (U.S. P.G. Pub. 2016/0193570).
Regarding claim 3, the combination of Pope and Teo discloses the dialyzer of claim 1. However does not disclose wherein a surface roughness of the inner wall of the first portion and the second portion is 0.1 pm to 1.5 mm. Kobayashi discloses a cartridge type hollow fiber membrane module including a housing, a hollow fiber membrane bundle, a potting part and a sealing material (see abstract), an epoxy resin potting part preferably with an amine curing agent and method of manufacturing the module (see paragraph 0015), wherein a surface roughness of the inner wall of the first portion and the second portion is 0.1 pm to 1.5 mm (see Kobayashi paragraph 0038 sealing surface roughness 1.6 μm or less). One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the sealing of Kobayashi into the dialyzer of the combination of Pope in view of Teo in order in order to ensure the sealability and prevent leakage (see Kobayashi paragraph 0089), and to provide a cartridge type hollow fiber membrane module that is free contamination due to separation of a potting material even when steam sterilization is performed (see Kobayashi paragraph 0014).	

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264), in view of Teo (US PG Pub 2015/0136687), in view of Bator (U.S. P.G. Pub. 2017/0100700).
Regarding claim 4, the combination of Pope and Teo discloses the dialyzer of claim 1. Bator discloses a method of potting hollow fiber membranes and apparatus for filtering liquid (see Bator paragraph 0008), using a resin (see Bator paragraph 0019) comprising a bundle of membranes and a pan  integrally formed with the membranes, the layer of adhesive, and the pan (see Bator paragraph 0011), where the adhesive may be applied by melting and molded or shaped while molten, and can be hot melt glue or a resin such as polyurethane or epoxy (see Bator paragraph 0022). 
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the integral formation of Bator into the taught dialyzer in order to increase adhesion with the polyurethane (see Pope paragraph 0026) seal the entire circumference of the membranes (see Bator 0022), and to use a resin that does not have to be hot to be in liquid form (see Bator paragraph 0009). 
Regarding claim 10, the combination of Pope and Bator discloses the dialyzer of claim 1. The combination of Pope and Bator further discloses further comprising a melting join layer disposed between the hydrophilic layer and the housing (Bator paragraph 0022 where the adhesive can be melted, molded or shaped while molten and may be hot melt glue, or a resin such as polyurethane or epoxy, adhesive layer is interpreted as the hydrophilic layer, disposed in supporting groove 44 which affords the deposit of second pot forming substance 22 to achieve a desired level of mechanical stability Teo [0089]).
Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264) in view of Teo (US PG Pub 2015/0136687), in further view of Bae (U.S. P.G. Pub. 2016/0325233), in further view of Burckhardt (U.S. Patent No. 10647807).
Regarding claim 5, the combination of Pope and Teo discloses the dialyzer of claim 1. The combination of Pope and Teo further discloses wherein a material of the hydrophilic layer comprises a hydrophilic resin (see Pope paragraph 0023, hydrophilic potting material, and paragraph 0021 polyurethane is the potting material). However the combination of Pope and Teo does not disclose a resin having a hydrophilic functional group. 
Bae discloses a polyurethane resin composition for a hollow fiber membrane potting agent and a membrane module with a hydrophilic additive and a cured product (see Bae abstract), utilized in ultrafiltration or microfiltration fields such as industrial fields including water treatment, medical fields including blood treatment, artificial kidney, and artificial lung (see Bae paragraph 0003), potting agent including a binder resin which includes a polyurethane resin including a residue of a polyol compound and a residue of a polyisocyanate compound; and a hydrophilic additive which is dispersed in the binder resin and includes a polyoxyethylene-polyoxypropylene block copolymer (see Bae paragraph 0012), and further exhibits hydrophilicity due to its hydroxyl groups (see Bae paragraph 0019).
Burckhardt discloses curable polyurethane compositions which crosslink through reaction with isocyanate groups with hydroxyl groups used in industrial applications, for example as adhesives, sealants, coatings (see Burkhardt col 1 lines 10-15), especially suitable as a sealant for joins, seams, or cavities, including as potting compound for cavity sealing (see Burckhardt col 17, lines 5-26), with long-chain hydrophobic alkyl or alkoxy substituent (see Burckhardt col 2 line 45-52), where preferred polyether polyols can be mixed with polyoxyethylene-polyoxypropylene, which are further alkoxylated with ethylene oxide and hence ultimately have primary hydroxyl groups (see Burckhardt col 11 lines 4-12, and may comprise further additions commonly used for polyurethane compositions including polyamide fibers and waxes (see Burckhardt col 14 lines 13-22, 62-67). 
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the functional groups of Bae and Burckhardt into the dialyzer of the combination of Pope and Bator in order to provide excellent resistance to internal/external pressure (see Bae abstract), hydrophilic additive in the polyurethane resin to provide hydrophilicity for a potting layer, thereby reducing contamination at an interface between the hollow fiber membrane and the potting layer, and reduces hardness of the potting layer to provide buffering, thereby preventing detachment of the hollow fiber membrane potting layer (see Bae paragraph 0016), and incorporate the 
Regarding claim 6, the combination of Pope, in view of Bator, in further view of Bae and Burckhardt discloses the dialyzer of claim 5, and further discloses wherein the hydrophilic functional group comprises -COOH, -COOR, -COR, -R10R2, -Ari-O-R2, -Ar-O-Ar, -ROH, -R1S02R2, -RCONH2, -NH, -CONR, -TiO, -SiO, -COOM, or Caio'(PO4)(OH)2-, wherein each of R, R1, and R2 is independently a hydrocarbon group, each of Ar, Ari, and Ar2 is independently an aryl group, and M is a metal (see Bae paragraph 0019, hydroxyl groups, Burckhardt col 11 lines 4-20 hydroxyl groups and hydroxycarboxylic acids).
Regarding claim 7, the combination of Pope, in view of Teo, in further view of Bae and Burckhardt discloses the dialyzer of claim 5, and further discloses wherein the hydrophilic resin comprises polymethylmethacrylate, polysulfone, or polyamide (see Burckhardt col 14 lines 13-22, 62-67).
Regarding claim 8, the combination of Pope, in view of Bator, in further view of Bae and Burckhardt discloses the dialyzer of claim 5, and further discloses wherein the hydrophilic resin has a hydrophobic end (see Burckhardt col 2 lines 47-52, and col 14 lines 62-67).

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264) in view of Teo (US PG Pub 2015/0136687).
Regarding claim 11, Pope discloses a hollow fiber type filter device and manufacturing method of same (see Pope paragraph 0001), a fabricating method of a dialyzer in the primary embodiment (see Pope paragraph 0006), wherein the housing has a first opening and a second opening opposite to each other (see Figure 1 above, Pope Figure 1, and Pope paragraph 0009), placing a plurality of hollow fiber membranes in the housing (see Pope paragraphs 0012, housing is filled with bundle of microfibers); and disposing two end caps respectively on the first opening and the second opening (see Pope paragraphs 0012-0013 Potting Caps). Pope discloses hydrophilic potting material (see Pope paragraph 0023, and 0028 where the potting material is hydrophilic polyurethane), caps made of the same polypropylene material as the housing (see Pope paragraph 0021), and potting compound creating the seal between the compartments (see Pope paragraph 0022) a hydrophilic layer disposed on an inner wall of the housing corresponding to the first portion and the second portion outlet wherein the hydrophilic layer and the housing are different materials.
However Pope does not explicitly disclose a separate hydrophilic layer and fixing layer a fixing layer disposed on the hydrophilic layer for fixing the hollow fiber membranes to the inner wall of the housing, wherein the hydrophobic layer is disposed between the housing and the fixing layer. 
Teo teaches a method of producing a porous membrane having a potted end comprising potting the membrane in a first pot to produce a pre-pot and securing the pre-pot in a second pot ([0007]), and a method for forming a filtration module ([0020]), where the pot forming substances can be the same or different, the pot forming substances can comprise resins, and the membranes in some embodiments comprise hollow fiber membranes ([0014-0016, 0043-0044]), the membrane module comprises porous membranes having an end secured in a pre-pot formed of a first potting material (a fixing layer), and at least partially enclosed in a second potting material, the second potting material coupled to a membrane shell ([0040]) and may adhere to and secure the membrane shell to the pre-pot ([0091]), the pot forming substances 20, 22 desirably include substances which adhere well and when multiple pot forming materials are used the materials desirably form strong chemical bonds with each other so that they do not delaminate from one another, pot forming substances may be made up of resins, for example polyurethanes or epoxy, a hydrophilic layer disposed between the housing (shell) and the fixing layer 
It would have been obvious to one of ordinary skill in the art to incorporate the potting method of Teo into the filtering device of Pope in order to provide a second means of sealing damaged or exposed open ends of porous membranes 1, thereby reducing the potential for undesirable contamination of a filtrate stream during use ([0092]), and a second pot forming substance more flexible than the first pot forming substance may reduce the probability the membranes may shear from the first pot forming substance ([0095-0096]).
Regarding claim 12, the combination of Pope and Teo discloses the fabricating method of claim 11. The combination of Pope and Teo further discloses wherein the inner wall of the housing comprises a groove, and the hydrophilic layer is formed in the groove (supporting groove 44 affords the deposit of second pot forming substance 22 to achieve a desired level of mechanical stability Teo [0089]).
Regarding claim 20, the combination of Pope and Teo discloses the fabricating method of claim 11. The combination of Pope and Teo further discloses wherein forming the fixing layer on the hydrophilic layer comprises: disposing temporary caps at two ends of the housing (see Pope paragraphs 0012-0013 Potting Caps, which are removed); injecting a fixing layer material into the housing (see Pope paragraph 0012); and performing a centrifugation process to fill the fixing layer material in the first opening and the second opening (see Pope paragraph 0012); curing the fixing layer material to form the fixing layer (see Pope paragraph 0012, potting compound sets and hardens, and Teo paragraph [0020] curing of first and second pot substances), wherein at least a portion of the fixing layer is in contact with the hydrophilic layer (a pre-pot formed of a first potting material (a fixing layer), and at least partially enclosed in a second potting material (hydrophilic layer), the second potting material coupled to a membrane shell [0040]); and removing the temporary caps (see Pope paragraph 0022).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264) in view of Teo (US PG Pub 2015/0136687), in further view of Kobayashi (U.S. P.G. Pub. 2016/0193570).
Regarding claim 13, the combination of Pope and Teo discloses the fabricating method of claim 11. However does not disclose wherein the inner wall of the housing has a rough surface, and the hydrophilic layer is formed on the rough surface, wherein a surface roughness of the rough surface is 0.1 pm to 1.5 mm. Kobayashi discloses a cartridge type hollow fiber membrane module including a housing, a hollow fiber membrane bundle, a potting part and a sealing material (see abstract), an epoxy resin potting part preferably with an amine curing agent and method of manufacturing the module (see paragraph 0015), wherein the inner wall of the housing has a rough surface, and the hydrophilic layer is formed on the rough surface wherein a surface roughness of the rough surface is 0.1 pm to 1.5 mm (see Kobayashi paragraph 0038 sealing surface roughness 1.6 μm or less). One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the sealing of Kobayashi into the fabricating method of the combination of Pope in view of Teo in order to ensure the sealability and prevent leakage (see Kobayashi paragraph 0089), and to provide a cartridge type hollow fiber membrane module that is free contamination due to separation of a potting material even when steam sterilization is performed (see Kobayashi paragraph 0014).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264), in view of Teo (US PG Pub 2015/0136687), in view of Cote (U.S. Patent No. 5182019).
Regarding claim 14, the combination of Pope and Teo discloses the fabricating method of claim 11 as discussed above. The combination of Pope and Teo further discloses the potting compound is injected into the housing, and spun in a centrifuge (see Pope paragraph 0012), that the housing may be separately spin welded and injected in a two-step process (see Pope paragraphs 0012-0014), and that wherein forming the hydrophilic layer on the inner wall of the housing comprises double injection molding to integrally form the hydrophilic layer and the housing.  
Cote discloses a cartridge of hollow fiber membranes and a module (see Cote abstract), which may be used in ultrafiltration, reverse osmosis, and gas permeation processes; it may be used for dialysis, especially as an artificial kidney, for direct osmosis, gas-gas exchanges and liquid-gas exchanges (see col 7 lines 45-50), where the fibers are post-potted, potting the fibers in resin in a unitary cartridge (unitary meaning cannot be dissembled without damage to the cartridge – integrally formed, see Cote col 1 lines 35-50, forming an integrally bonded cartridge col 13 lines 39-47), where a section is previously injection molded to provide grooves, primed, bonded, and finally injected with resin and allowed to cure (see col 16, lines 1-20), where the first injection molding would form pre-pot and the second injection molding of the resin would comprise the second potting material coupled to the shell (a pre-pot formed of a first potting material (a fixing layer), and at least partially enclosed in a second potting material (hydrophilic layer), the second potting material coupled to a membrane shell [0040]), such that forming the hydrophilic layer on the inner wall of the housing comprises double injection molding to integrally form the hydrophilic layer and the housing.
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the double injection molding of Cote into the fabricating method of Pope in view of Teo in order to have incorporate the one step process (see Cote col 1 lines 35-50), and to post-pot the stack so as to form a cartridge with an annular unbroken shell of potting resin around the terminal portions of all fibers held in the cartridge, making it possible to fluid-tightedly seal terminal portions of fibers (see Cote col 6 lines 1-8).

Claims 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. P.G. Pub. 2003/0102264), in view of Teo (US PG Pub 2015/0136687), in further view of Bae (U.S. P.G. Pub. 2016/0325233), in further view of Burckhardt (U.S. Patent No. 10647807).
Regarding claim 15, the combination of Pope and Teo discloses the fabricating method of claim 11, The combination of Pope and Teo further discloses wherein a material of the hydrophilic layer comprises a hydrophilic resin (see Pope paragraph [0023], hydrophilic potting material, and paragraph [0021] polyurethane is the potting material, Teo [0096]). However the combination of Pope and Bator does not disclose a resin having a hydrophilic functional group. 
Bae discloses a polyurethane resin composition for a hollow fiber membrane potting agent and a membrane module with a hydrophilic additive and a cured product (see Bae abstract), utilized in ultrafiltration or microfiltration fields such as industrial fields including water treatment, medical fields including blood treatment, artificial kidney, and artificial lung (see Bae paragraph 0003), potting agent including a binder resin which includes a polyurethane resin including a residue of a polyol compound and a residue of a polyisocyanate compound; and a hydrophilic additive which is dispersed in the binder resin and includes a polyoxyethylene-polyoxypropylene block copolymer (see Bae paragraph 0012), and further exhibits hydrophilicity due to its hydroxyl groups (see Bae paragraph 0019).
Burckhardt discloses curable polyurethane compositions which crosslink through reaction with isocyanate groups with hydroxyl groups used in industrial applications, for example as adhesives, sealants, coatings (see Burkhardt col 1 lines 10-15), especially suitable as a sealant for joins, seams, or cavities, including as potting compound for cavity sealing (see Burckhardt col 17, lines 5-26), with long-chain hydrophobic alkyl or alkoxy substituent (see Burckhardt col 2 line 45-52), where preferred polyether polyols can be mixed with polyoxyethylene-polyoxypropylene, which are further alkoxylated with ethylene oxide and hence ultimately have primary hydroxyl groups (see Burckhardt col 11 lines 4-
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the functional groups of Bae and Burckhardt into the fabrication method of the combination of Pope and Teo in order to provide excellent resistance to internal/external pressure (see Bae abstract), hydrophilic additive in the polyurethane resin to provide hydrophilicity for a potting layer, thereby reducing contamination at an interface between the hollow fiber membrane and the potting layer, and reduces hardness of the potting layer to provide buffering, thereby preventing detachment of the hollow fiber membrane potting layer (see Bae paragraph 0016), and incorporate the advantageous properties including lack of odor, excellent storage stability, manageable working times, rapid cure without blistering and good strength extensibility, durability and lack plasticizer bleeding, discoloration or stress cracking (see Burckhardt col lines 52-64). 
Regarding claim 16, the combination of Pope, in view of Teo, in further view of Bae and Burckhardt discloses the fabricating method of claim 15, and further wherein the hydrophilic functional group comprises -COOH, -COOR, -COR, -R10R2, -Ar-O-R, -Ari-O-Ar2, -ROH, -R1S02R2, -RCONH2, -NH, -CONR, -TiO, -SiO, -COOM, and Caio'(PO4)(OH)2-, wherein each of R, RI, and R2 is independently a hydrocarbon group, each of Ar, Ari, and Ar2 is independently an aryl group, and M is a metal (see Bae paragraph 0019, hydroxyl groups, Burckhardt col 11 lines 4-20 hydroxyl groups and hydroxycarboxylic acids).
Regarding claim 17, the combination of Pope, in view of Teo, in further view of Bae and Burckhardt discloses the fabricating method of claim 15, and further discloses wherein the hydrophilic resin comprises polymethylmethacrylate, polysulfone, or polyamide (see Burckhardt col 14 lines 13-22, 62-67)
Regarding claim 18, the combination of Pope, in view of Teo, in further view of Bae and Burckhardt discloses the fabricating method of claim 15, and further the fabricating method of claim 15, wherein the hydrophilic resin has a hydrophobic end (see Burckhardt col 2 lines 47-52, and col 14 lines 62-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wan “Design and fabrication of hollow fiber membranes”, May 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777